Case 3:20-cv-00330-JBA Document 56-8 Filed 06/22/20 Page 1 of 3




                   Exhibit H
                 Case 3:20-cv-00330-JBA Document 56-8 Filed 06/22/20 Page 2 of 3


Kathryn Robinson

From:               Pat Noonan <PNoonan@ddnctlaw.com>
Sent:               Saturday, June 13, 2020 11:37 PM
To:                 Tanvir Rahman; rmitchell@mitchellandsheahan.com; sarah.skubas@jacksonlewis.com
Cc:                 Michael J. Willemin; Parisis G. Filippatos; Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com)
Subject:            RE: Castro/Yale - Second Amended Complaint


Hi Tanvir,
Without waiving my right to add other reasons, Yale University cannot agree to your proposed amended complaint for
the reasons stated in the request we made yesterday that CHRO rescind the ROJ that was issued and for the reasons
stated in the emails sent by counsel for the other two defendants. I hope everyone is enjoying the nice weather this
weekend.
Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)

From: Tanvir Rahman
Sent: Friday, June 12, 2020 12:57 PM
To: Pat Noonan ; rmitchell@mitchellandsheahan.com; sarah.skubas@jacksonlewis.com
Cc: Michael J. Willemin ; Parisis G. Filippatos ; Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com)
Subject: Castro/Yale ‐ Second Amended Complaint

Counsel – please let us know whether you consent to us filing the attached Second Amended Complaint which adds our
clients’ claims under CFEPA. Any changes from the Amended Complaint are in redline. If you do not consent, please let
us know the reasons. Thanks.



Tanvir H. Rahman
Senior Associate

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257‐6800 | F: (212) 257‐6845

trahman@wigdorlaw.com
www.wigdorlaw.com




                                                          1
                 Case 3:20-cv-00330-JBA Document 56-8 Filed 06/22/20 Page 3 of 3


This communication may contain Confidential or Attorney‐Client Privileged Information and/or Attorney Work Product.
If you are not the addressee indicated in this message or its intended recipient (or responsible for delivery of the
message to such person(s)), do not read, copy, or forward this message to anyone and, in such case, please immediately
destroy or delete this message, including any copies hereof, and kindly notify the sender by reply e‐mail, facsimile or
phone. Thank you.




                                                           2
